Title: To Thomas Jefferson from B. Contée, 18 July 1785
From: Contée, B.
To: Jefferson, Thomas


Bayonne, 18 July 1785. He had written on 28 June, stating that he was offered by Moracin (receiver of the Farmers-General at Bayonne) only 35 livres per quintal for 450 hogsheads of tobacco landed there, though he had previously been led to expect a higher price than that of 44 livres already refused. Since such a breach of faith is detrimental to sound commercial relations, he had urged that the matter be taken up at Versailles, and now asks advice. Maryland tobacco sells there at 40 or 41 livres and has been purchased by Moracin, though it arrived after Contée’s shipment and long after he had contracted to deliver it.
